Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered March 6, 2000, convicting defendant upon his plea of guilty of the crime of aggravated harassment of an employee by an inmate.
Defendant entered an Alford plea of guilty to aggravated harassment of an employee by an inmate and he was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 2 to 4 years to run consecutive with the sentence he is currently serving. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads to the same conclusion. The judgment is, therefore, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.